Citation Nr: 0709538	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04 - 13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

    Entitlement to service connection for a generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, IA.

It is also noted that the veteran entered a request for a 
Travel Board hearing in September 2006.  Because the veteran 
failed to appear for his hearing in January 2007, the veteran 
has waived his right to a VA hearing and the Board will 
proceed with a ruling on this appeal.


FINDING OF FACT

The veteran's generalized anxiety disorder did not have its 
onset or is otherwise attributable to service.


CONCLUSION OF LAW

The veteran's generalized anxiety disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, an 
August 2003 letter, as well as an updated October 2003 
letter, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board notes that efforts were made to obtain the 
veteran's service medical records and his personnel records.  
However, according to the National Personnel Records Center 
(NPRC), the veteran's records may have been destroyed in a 
fire at that facility in 1973.  No records pertaining to the 
veteran were located.  As a result, the NPRC could not 
confirm the existence of the veteran's service records.  The 
NPRC did confirm that, if the records did exist, they would 
have been stored in the area of the facility that was damaged 
by the fire.  

When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In this instance, the VA ordered a special search for the 
veteran's military records in June 2003.  An attempt was made 
to reconstruct the veteran's service records via VA Forms 
13055 and 13075.  VA Form 13055 informed the veteran that his 
service records may have been destroyed in a fire, and that 
alternate sources of evidence may be available concerning 
injury or illness while in active military service.  Later 
that month, the veteran completed and returned both forms.  
However, the veteran did not specify any treatment dates or 
treatment locations, and the special search did not locate 
any pertinent records or information.  

Although the August 2003 VCAA letter and the October 2003 
VCAA update did not specifically state that the veteran was 
entitled to submit alternate sources of evidence, both 
letters made it clear that all records in the veteran's 
possession, relating to this appeal, should have been 
provided.  The October letter even provided the veteran with 
additional time to submit supporting evidence.  Moreover, VA 
Form 13055 did state that alternate sources of documentation 
may be available and could be used to support the veteran's 
claim for service connection.  To that end, the only evidence 
submitted by the veteran consisted of outpatient records from 
Thorntree Psychiatric Associates from January 2003 until July 
2003, over 40 years after the veteran left active service.  
The March 2004 statement of the case listed the evidence 
received and considered by the RO and no additional evidence 
was submitted or identified by the veteran or his 
representative.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that any additional relevant, competent evidence exists, to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify, as contemplated by applicable 
provisions, including VCAA, has been satisfied.

The Board finds that VA has done everything reasonably 
possible to assist the claimant and that there is sufficient 
competent medical evidence of record to decide the claim, as 
set forth below, without a current examination.  See 38 
C.F.R. § 3.159 (c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

A letter complying with Dingess/Hartman was subsequently sent 
to the veteran in March 2006.  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
of service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection for a Generalized Anxiety Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, psychosis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Although the veteran's generalized anxiety disorder was 
treated as a presumptive disorder in the January 2004 rating 
decision, there is no competent medical evidence establishing 
that a generalized anxiety disorder is a psychosis.  Thus, 
generalized anxiety disorder is not subject to presumptive 
service connection per 38 CFR § 3.309.

Further, VA regulation provides that, with a chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In his application for VA benefits, submitted in April 2003, 
the veteran reported that he had been treated for psychiatric 
disability by one private physician only, Dr. Pamela Hamilton 
of Thorntree Psychiatric Associates, from February 2003 until 
July 2003.  In addition, via VA Form 13055, mailed in June 
2003, and VCAA letters mailed in August and October of 2003, 
the veteran was informed that he should submit any additional 
supporting evidence or indicate where he had been treated.  
After more than forty years since active service, the sole 
private facility indicated by the veteran was Thorntree 
Psychiatric Associates.

The records from Thorntree Psychiatric Associates have been 
obtained.  In January 2003, the veteran reported that he was 
diagnosed as having moderate anxiety in 1957, but there was 
no reference to service.  The veteran entered service in 
August 1957.  The initial treatment notation by the private 
examiner is dated in February 2003.  It was questioned 
whether the veteran had a history of situational depression 
and there was no reference to service.  The veteran again 
related that he was diagnosed with moderate anxiety in his 
early 20's.  In his 30's, he indicated that he took Valium.  
A mental status examination was performed which yielded a 
diagnosis of generalized anxiety disorder.  He was prescribed 
Zoloft.  Subsequent medical records reflect continued 
treatment.  There were no reported complaints or findings 
related to service and no connection between the veteran's 
anxiety disorder and his military service was indicated.

The records from Thorntree, spanning from February 2003 to 
July 2003, do not indicate any history of medical problems, 
psychiatric or otherwise, experienced by the veteran during 
his military service.  Although the veteran now claims that 
his anxiety disorder stemmed from his experiences in service, 
he did not describe any specific event or occurrence that may 
have initiated his anxiety disorder when seen for treatment 
in 2003.  In his six-month counseling span, the notes do not 
indicate that the veteran related any current psychiatric 
issue to his military service.  The records are also silent 
as to the presence of any psychiatric disorder as the result 
of service.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

According to the veteran, he was diagnosed with "moderate 
anxiety" in 1957.  The veteran is competent to report that 
he experienced anxiety, but he is not competent to make a 
diagnosis.  In that instance, anxiety is a symptom, not a 
diagnosis.  There is no evidence of any diagnosis dated 
contemporaneously with service or competent medical evidence 
providing a nexus between the veteran's anxiety disorder and 
his active military service.  The Board notes that, while the 
veteran can describe experiencing anxiety, he is not a 
medical professional and is not competent to provide a 
medical opinion linking a current disorder to service.  In 
addition, his claim of experiencing symptoms is weakened in 
view of the absence of any complaints related to service when 
he received treatment in 2003 and reported a diagnosis in 
1957 without any reference to service.  The only evidence to 
support his claim consists of his statements made many years 
after service. 

Despite VA's efforts, the veteran's military records were not 
recovered.  The veteran stated in his original claim of April 
2003 that he had not been treated for a claimed psychiatric 
disability until 2003.  There is no record of a psychiatric 
diagnosis for over four decades after he was separated from 
service and no competent medical evidence linking his current 
claim to service.  This weighs against his claim. 

There is no competent medical evidence linking his current 
diagnosis to service.  As noted, the veteran is not competent 
to make this causal link or to state the etiology of his 
currently-diagnosed, generalized anxiety disorder.  The 
private physician noted the veteran's report of anxiety in 
1957.  A report by an examiner which records the veteran's 
history as provided by him is not a verification of that 
history.  Rather, it is a restatement of the veteran's own 
assertions.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458 (1993).

VA regulations do not require that service connection be 
established by service medical records.  Instead, service 
connection may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  The Court has further held that the 
"duty to assist" the appellant includes advising him that, 
even though service records were not available, alternate 
proof to support the claim will be considered.  Layno v. 
Brown, 6 Vet. App. 465, 469(1994).  In this case, the veteran 
was provided ample opportunity to submit additional evidence 
in support of his claim, however no additional evidence was 
submitted.

In sum, there is nothing to support the veteran's claim other 
than his report that he had anxiety in 1957.  The competent 
evidence does not establish that psychiatric disability or 
disease began in service.  There is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
The veteran reported that he had anxiety in 1957, but he did 
not report continuous symptoms since that time.  In fact, 
there is no record of any complaints, findings, treatment, or 
diagnosis of any psychiatric disability, to include 
generalized anxiety disorder, until 2003 and those treatment 
records are silent for any reference to service.  There is no 
competent medical evidence supporting a link between the 
veteran's service and his current anxiety disorder. 

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his anxiety 
disorder.  There is no probative medical evidence that the 
veteran's current psychiatric disorder had its onset during, 
or is otherwise related to, his service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a generalized anxiety disorder is 
denied.  



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


